PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GIL et al.
Application No. 16/238,253
Filed: 2 Jan 2019
For: HEAT RECOVERY APPARATUS AND METHOD

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 22, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kenneth L. Bousfield appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed March 24, 2021. The issue fee was timely paid on June 2, 2021.  Accordingly, the application became abandoned on June 3, 2021.  A Notice of Abandonment was mailed June 14, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oath or Declarations for four out of the five joint inventors,1 (2) the petition fee of $1,050.00 and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being retained in the Office of Petition for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed October 22, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 The fifth Oath or Declaration for the remaining joint inventor, Adelino Ribeiro was properly filed and received on January 2, 2019. However, only the Oath or Declaration for joint inventor Vicente Gil, who was at issue, was required to grant the petition.